Citation Nr: 0006931	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  94-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.R., D.N., L.J.


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION


The veteran served on active duty from January 1975 to 
October 1976.

This appeal arises from a rating decision of November 1992 
from the Jackson, Mississippi, Regional Office (RO).  The 
veteran appealed this decision to the Board of Veterans' 
Appeals (Board).  In a November 1997 decision, the Board 
determined that new and material evidence had been received 
to reopen a claim for service connection for a psychiatric 
disorder.  The case was remanded to the RO to consider the 
service connection issue.  The case was subsequently returned 
to the Board and in a December 1998 decision, the case was 
again remanded to the RO to locate missing volumes of the 
veteran's claims file.  The missing volumes of the claims 
file have been located and the case has been returned to the 
Board for consideration.

The appellant presented testimony before a member of the 
Board in June 1997.  In September 1998, the veteran was 
advised that the Board member who conducted the hearing would 
be unable to participate in deciding the appeal.  The veteran 
was advised the he could have another hearing.  However, no 
response was received within the time period allowed.  
Accordingly, the Board will proceed with consideration of the 
veteran's appeal.

The issue on the merits will be the subject of the remand 
herein.


FINDINGS OF FACT

1.  There is evidence of psychiatric evaluation in service.

2.  The veteran has a current diagnosis of schizophrenia.

3.  There is competent medical evidence that the veteran was 
in the prodromal phase of schizophrenia while in military 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disability is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The service medical records show that the veteran underwent 
psychiatric evaluation and drug rehabilitation during 
service.  Statements from a private physician who treated the 
veteran within one year of discharge from service indicate 
the veteran had possible paranoia or schizophrenia at that 
time.  Additionally, VA reviews of the veteran's medical 
records and claims file, dated in April 1994 and December 
1994, indicate that it was probable that the veteran was in 
the prodromal phase of schizophrenia subsequent to January 
1975 or as early as December 1976.  Medical records indicate 
that he has had a diagnosis of schizophrenia since at least 
1982.  Accordingly, there is evidence of incurrence of the 
disease in service, evidence of a current disability, and a 
link of the disease to service.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  The claim is plausible.  As noted below, 
additional assistance is required.


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disability is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for an 
acquired psychiatric disability is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran's service medical records show that he underwent 
eight weeks of drug rehabilitation beginning in January 1976.  
With the exception of a copy of a letter written by a 
Corpsman at the drug rehabilitation center that was supplied 
by the veteran, records related to the drug rehabilitation 
program are not included with the veteran's service medical 
records.  Such records may provide probative evidence, 
including psychiatric assessments, for evaluating his claim.  
Accordingly, this case will be returned to the RO to request 
mental health/drug treatment records related to the veteran's 
participation in the naval drug rehabilitation program at 
Jacksonville, Florida.  M21-1, Part III, Para. 4.17f(2).

An April 1994 VA review of the veteran's claims file and 
medical records indicates that the veteran was in the 
prodromal phase of schizophrenia as early as December 1976.  
However, this was subsequent to the veteran's service and 
does not show psychosis within one year of discharge.  A 
December 1994 VA review of two military records by the 
clinician who conducted the April 1994 VA review indicates 
that the military records seemed to support the notion that 
the veteran's behavioral changes subsequent to January 1975 
marked the prodromal phase of the schizophrenic illness.  
However, this review was conducted without the benefit of the 
records of the veteran's drug rehabilitation during service.  
As noted above, such records may provide probative evidence 
of the veteran's mental state from the time of the claimed 
onset of the veteran's schizophrenia.  Therefore, the review 
did not take into account all of the potentially available 
evidence.  Additionally, it is unclear as to whether the 
prodrome of schizophrenia constitutes the actual onset or 
incurrence of the disease, or whether the actual onset is 
subsequent to the prodromal phase.  Therefore, this case will 
be returned to the RO to obtain for a medical opinion as to 
whether the veteran's schizophrenia began during service.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
National Personnel Records Center provide 
legible copies of records of the 
veteran's mental health/drug treatment at 
the Naval Drug Rehabilitation Center at 
Jacksonville, Florida, from January 1976 
to April 1976.  See M21-1, Part III, 
Para. 4.17f(2).

2.  Following receipt of the above 
requested records, the RO should request 
that the veteran's claims file and 
available medical records be reviewed by 
a VA medical specialist in psychiatry or 
psychology.  Based on this review, the 
reviewer should render an opinion as to 
whether it is at least as likely as not 
that the veteran's schizophrenia began 
during service.  If the reviewer believes 
that the veteran was in the prodromal 
phase of schizophrenia during service, 
the reviewer should indicate whether the 
prodromal phase is actually considered 
the onset or beginning of schizophrenia.  
The reviewer should present all findings, 
and the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder must be made available to the 
reviewer.  

3.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether service connection 
for schizophrenia can be granted.  The RO 
should conduct any additional evidentiary 
development that is deemed necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided a supplemental statement of 
the case and be apprised of the applicable period of time 
within which to respond.  The case should then be returned to 
the Board for further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 



